       Case 1:19-cv-00745-KG-SCY Document 54 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DONNA KOSLOW,

       Plaintiff,

v.                                                                     1:19-cv-00745 -KG/SCY

GEICO CHOICE INSURANCE COMPANY,

       Defendant.

                    STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court upon Plaintiff, Donna Koslow, and

Defendant, GEICO General Insurance Company, erroneously identified as GEICO Choice

Insurance Company’s Stipulated Motion to Dismiss with Prejudice for an Order dismissing the

Complaint, Amended Complaint and all causes of action stated therein or which could have been

stated therein by Plaintiff against Defendant on the grounds that all matters in controversy by

Plaintiff against Defendant has been fully resolved; and the Court having reviewed the pleadings

and noting the concurrence of all counsel, and being fully advised in the premises, FINDS:

       1.      That it has jurisdiction over the parties and the subject matter of this suit;

       2.      Said Motion is well taken and should be granted.

       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Complaint,

Amended Complaint and all causes of action stated therein, or which could have been stated

therein, filed by Plaintiff, Donna Koslow, against Defendant, GEICO General Insurance Company,

erroneously identified as GEICO Choice Insurance Company, be and hereby is dismissed, with

prejudice, with each party to bear her/its own attorney’s fees and costs.
       Case 1:19-cv-00745-KG-SCY Document 54 Filed 10/30/20 Page 2 of 2




       IT IS SO ORDERED.

                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE


SUBMITTED BY:


/s/Meena H. Allen
Meena H. Allen
Attorneys for Defendant

/s/Christopher Lee approved 10/27/20
Christopher Lee
Attorney for Plaintiff




                                         2
